                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                 NO. 5:15-CR-00114-D-1


UNITED STATES OF AMERICA                            )
                                                    )            ORDER TO SEAL
       V.                                           )
                                                    )
TASHAWN QWANTREAL THORNE                            )


     ·Upon motion of the United States, it is hereby ORDERED Docket Entry

number 121 be sealed until such time as requested to be unsealed by the United

States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.

      This the Jli_ day of_(\fl-JJJ--l0    ....
                                       c.J,,   j _____,, 2021.


                                   J     S C. DEVER III
                                   United States District Judge
